Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-14-00914-CR

                                   Alfredo LOPEZ,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 227th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2013CR3538
                  Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED February 11, 2015.


                                           _________________________________
                                           Jason Pulliam, Justice